Citation Nr: 1141376	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  10-15 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for chronic headaches and blackout episodes.  

2.  Entitlement to service connection for chronic headaches and blackout episodes.  


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel




INTRODUCTION

The Veteran served on active duty from September 1950 to December 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Des Moines, Iowa Department of Veterans' Affairs (VA) Regional Office (RO), wherein the RO denied reopening the Veteran's claim for service connection for chronic headaches and blackout episodes as no new and material evidence had been received.  Thereafter, the Veteran submitted a statement in August 2008 which was construed by the RO as a claim to reopen the previously denied claim for service connection for chronic headaches and blackout episodes.  By an October 2008 rating decision, the RO again denied reopening the Veteran's claim for service connection for chronic headaches and blackout episodes, finding that no new and material evidence had been received.  

In December 2008, the Veteran submitted a statement noting that he had additional information in support of his claim.  This statement was construed as a claim a claim to reopen the previously denied claim for service connection for chronic headaches and blackout episodes and a rating decision was issued in April 2009, which again denied reopening the Veteran's claim for service connection for chronic headaches and blackout episodes, as no new and material evidence had been received.  The Board finds however, that as the evidence submitted with the Veteran's December 2008 statement was new and material evidence received prior to the expiration of the appeal period for the April 2008 rating decision, it will be considered as having been filed in connection with the claim pending from the beginning of the appeal period of the April 2008 rating decision.  38 C.F.R. § 3.156(b) (2011).  

This case was previously remanded by the Board in September 2011, for due process compliance.  

The RO denied reopening the claim for service connection for chronic headaches and blackout episodes finding that no new and material evidence had been received.  Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Prinicipi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claim for service connection for chronic headaches and blackout episodes has been received before it can address the matter on the merits-and in light of the Board's favorable action on the petition to reopen-the Board has characterized the appeal as to chronic headaches and blackout episodes as encompassing the two issues on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for chronic headaches and blackout episodes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed rating decision of March 1973, the RO denied service connection for chronic headaches and blackout episodes and that decision is final.

2.  The evidence added to the record since the March 1973 rating decision, was not previously submitted to agency decision makers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for chronic headaches and blackout episodes.




CONCLUSION OF LAW

Subsequent to the final March 1973 rating decision, new and material evidence has been presented to reopen the claim of service connection for chronic headaches and blackout episodes.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for chronic headaches and blackout episodes in an March 1973 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

In the instant case, the March 1973 rating decision denied the Veteran's claim for service connection for chronic headaches and blackout episodes, as no new and material evidence had been received since the original denial of service connection in May 1953.  In the May 1953 rating decision, the RO denied the Veteran's claims for service connection for blackouts and head injuries, finding that the Veteran's conditions existed prior to his active service and were not aggravated by active service.  

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Applicable law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury preexisted service.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  Compare 38 C.F.R. § 3.304(b)), with Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent that it states that the presumption of soundness may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Analysis 

The evidence of record at the time of the March 1973 RO decision included the Veteran's statements, service treatment reports, and an April 1953 VA examination.  The Veteran had reported to VA in several statements that he was injured during his active service when a tool box hit his head, falling from a prime mover which he worked in the motor pool.  Service treatment reports reflect that the Veteran did not report any history of a head injury upon entrance into active service, but was later treated for and diagnosed with encephalopathy which a service medical officer had associated with a reported history of chronic headaches and blackouts since an automobile accident in 1948.  Service treatment reports also reflect that the Veteran reported having two subsequent head injuries caused by blackouts during his active service followed by more severe attacks.  An April 1953 VA examination revealed the Veteran complained of headaches and reported a history of injury to the head during active service when a tool box struck him on his left side, and that he had some headaches before service but, after going overseas they became much worse.  No head injuries were found or diagnosed at this time, although the Veteran was diagnosed with two missing teeth, and a scar of the left cheek.  

The new evidence of record submitted after the March 1973 RO decision includes lay statements from the Veteran, his sister, and a fellow serviceman, VA and private medical records, and a VA examination.  In statements presented throughout the duration of the appeal, the Veteran reasserted that he received a head injury in service, when a tool box hit his head.  In a February 2009 lay statement, the Veteran's sister reported that when the Veteran returned from Germany, she witnessed his experiencing headaches, the last time of which was in 1966.  In a July 2011 lay statement, a fellow service member, M.T., reported that he was in the Veteran's unit in Germany and witnessed that a large tool box fell and hit the right side of the Veteran's face, for which he was subsequently hospitalized and treated for headaches thereafter.  

Private and VA medical records from July 1995 to March 2011 reflect that the Veteran was treated for and diagnosed with an injury to the face/neck and post traumatic headaches.  A December 2008 VA chromatography (CT) report and December 2008 VA outpatient treatment report reflect findings of old traumatic change to the right zygomatic arch and noted that x-rays showed an old injury that would be compatible with the Veteran's history of being hit from above by a tool box while stationed in Germany during his active service.  In a January 2010 VA examination the Veteran was diagnosed with mild traumatic brain injury (TBI) with residual post traumatic headache; also diagnosed was pain medication overuse headache that was likely secondary to his previous head injuries when he was either on civilian life and/or in service, although the examiner could not tell when the TBI actually happened because of the Veteran's complex history.  The examiner also diagnosed the Veteran with episodes of blackout of unclear etiology and complaint of memory disturbance, very unlikely related to his TBI.  

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's chronic headaches and blackout episodes and relates to unestablished facts that are necessary to substantiate his claim for service connection for chronic headaches and blackout episodes.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes chronic headaches and blackout episodes, a lay witness account from a fellow service member of the Veteran's head injury sustained in service, the December 2008 VA medical records demonstrating x-rays consistent with the Veteran's history of a head injury in service, and the VA examiner's opinion which, taken together, indicates possible aggravation of a prior head injury in 1948.  The newly received evidence is not considered cumulative or redundant of the evidence of record at the time of the final March 1973 RO decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for chronic headaches and blackout episodes.  Therefore, the Veteran's claim for service connection for chronic headaches and blackout episodes is reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for service connection for chronic headaches and blackout episodes is reopened; and the appeal is granted to this extent only.



REMAND

Having found that the Veteran has successfully reopened the claim for service connection for chronic headaches and blackout episodes the Board must now conduct a de novo review.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for service connection for chronic headaches and blackout episodes.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  

As noted above, in statements presented throughout the duration of the appeal, the Veteran has maintained that he was injured during his active service when a tool box hit his head, falling from a prime mover while working in the motor pool.  

Service treatment reports reflect that, upon entry into active service, a clinical evaluation of the head, face, and neck revealed no significant abnormalities.  In August 1952, the Veteran was hospitalized for convulsive seizures, unconsciousness and convulsive, irrational behavior.  At this time, he reported a history of sustaining a head injury in 1948 in an automobile accident with recurrent severe frontal headaches followed by unconsciousness since that time.  In an August 1952 hospital admission note, the Veteran again reported that he had a history of an automobile accident in 1948 resulting in unconsciousness and having frequent headaches since and he also reported a history of a head injury a few months earlier when he fell off of a prime mover and was unconscious for a few minutes with a severe frontal headache afterwards.  A September 1952 hospital report reflects that the Veteran was diagnosed with encephalopathy due to trauma, manifested by major seizures. His head injury was specified by the service medical officer as having been incurred in an automobile accident in 1948 in civilian life.  

In October 1952, the Veteran was hospitalized for conversion reaction, characterized by prolonged episodes of loss of consciousness, and at times, accompanied by episodes of violent behavior and amnesia.  During this period of hospitalization, in an October 1952 psychology evaluation, the Veteran again reported having frequent "blackout" episodes, which he presumed as to have been precipitated by an auto accident in 1948, at which time the Veteran received a severe blow to the frontal area of the brain.  He also reported having a more recent fall from a primer machine, again striking his frontal area, which he had supposed brought on more severe attacks with associated violent behavior.  Also in October 1952, the Veteran reported other head injuries including sustaining a fall off of a tractor at Camp McCoy, in which he injured his occiput (back of the head) and, while overseas he fell off an engine with subsequent unconscious, both injuries reportedly occurred while he was experiencing "spells."  An October 1952, dental treatment report indicates that the Veteran had a conversion reaction and had his teeth checked as a result.  

In a December 1952 hospital narrative summary the Veteran reported a history of having an automobile accident in May 1948 while he was still a civilian with subsequent blackout spells and headaches.  In his military history, the Veteran reported a history of several other head injuries, one of which occurred at Camp McCoy when, during a seizure, he fell off of a tractor backwards and injured his occiput and he also reported an injury overseas when he fell off an engine and struck his left cheek.  Upon separation from service, the Veteran reported having blackout spells and frequent, severe headaches which were noted by the service medical officer and he was found to be qualified for discharge from active service.  

An April 1953 VA examination reflects that the Veteran complained of headaches and reported a history of injury to the head during active service when a tool box struck him on his left side.  He also reported that he had some headaches before service but, after going overseas they became much worse.  No evidence of head injuries was found or diagnosed at this time.  The Veteran was diagnosed with two missing teeth and a scar of the left cheek.  

Private medical records and VA outpatient treatment reports from July 1995 to March 2011 reflect that the Veteran was treated for and diagnosed with an injury to the face/neck and post traumatic headaches.  A December 2008 VA chromatography (CT) report of the maxillofacial area revealed findings of old traumatic change to the right zygomatic arch.  A December 2008 VA outpatient treatment report noted that x-rays showed an old injury that would be compatible with the Veteran's history of being hit from above by a tool box while stationed in Germany during his active service.  

In a February 2009 lay statement, the Veteran's sister reported that when he returned from Germany, she witnessed his experiencing headaches, the last time in 1966.  

In a January 2010 VA examination, the Veteran reported that he sustained a head injury when he was in service in 1951, at which time, a heavy tool box, about 150 to 200 pounds, fell and hit his right cheek, knocking him out, and he developed headaches shortly thereafter.  The Veteran was diagnosed with mild TBI with residual post traumatic headache plus pain medication overuse headache that was likely secondary to his previous head injuries when he was either on civilian life and/or in service, although the examiner could not tell when TBI actually happened because of the Veteran's complex history.  The examiner also diagnosed the Veteran with episodes of blackout of unclear etiology, and complaint of memory disturbance, very unlikely related to his TBI.  

In a July 2011 lay statement, a fellow service member, M.T., reported that he was in the Veteran's unit in Germany and witnessed that a large tool box fell and hit the right side of the Veteran's face, for which he was subsequently hospitalized and treated for headaches.  

In considering the Veteran's lay statements of sustaining a head injury in service, the lay statement from the Veteran's sister of witnessing his headaches after his discharge from active service, the lay statement from a fellow service member M.T. of witnessing the Veteran's head injury in service, the service treatment reports documenting treatment for encephalopathy and seizures with reports of an automobile accident in 1948 with subsequent headaches and blackouts, service treatment reports demonstrating the Veteran's contemporaneous reports of head injuries during active service with subsequent more severe attacks, the current diagnoses of an injury to the face/neck, post traumatic headaches, and TBI with residual post traumatic headache, and the January 2010 VA examiner's opinion that TBI with residual post traumatic headache plus pain medication overuse headache was likely secondary to his previous head injuries when he was either on civilian life and/or in service, the Board finds that a remand is necessary to obtain a VA opinion as to whether the Veteran's preexisting head injury was aggravated (permanently worsened beyond the normal progress of the disorder) by his active service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

The Veteran must be advised of the importance of reporting to any scheduled VA examinations and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should forward the claims file to the same VA examiner who performed the January 2010 examination, or, if unavailable, a similar neurology specialist, to review the claims file, including: (1) the service treatment reports, (2) the April 1953 VA examination, (3) the December 2008 VA radiology reports and outpatient treatment reports, (4) the January 2010 VA examination, and (5) a copy of this remand.  

The examiner is then asked to furnish an opinion on the following:

(a).  Based upon an assessment of the entire record and given that the Veteran's service treatment reports indicate a head injury from an automobile accident in 1948 with subsequent blackout spells and the Veteran's reported head injuries during active service with subsequent more severe attacks, was there a worsening of a preexisting head injury disability during the Veteran's period of active service from September 1950 to December 1952?  In answering this question, the examiner is asked to specify whether the Veteran sustained temporary or intermittent symptoms resulting from his active service; or whether there was a permanent worsening of the underlying pathology of the preexisting head injury disability due to his period of active service, resulting in any current disability.  

(b).  If there was a permanent worsening of the preexisting head injury disability during the Veteran's period of active service, was such a worsening due to the natural progress of that condition?

The examiner should review the entire record and provide a complete rationale for all opinions offered (i.e. why s/he reached the conclusions that s/he did).  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

2.  After completing any additional development deemed necessary, adjudicate the claim of entitlement to service connection for chronic headaches and blackout episodes.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the September 2011 Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


